 



EXECUTION COPY
EXHIBIT 10.1
NRG Energy, Inc.
$1,100,000,000
7.375% Senior Notes Due 2017
UNDERWRITING AGREEMENT
November 8, 2006

 



--------------------------------------------------------------------------------



 



November 8, 2006
To the Representatives of the Underwriters named in Schedule II hereto
Ladies and Gentlemen;
     NRG Energy, Inc., a Delaware corporation (the “Company”), proposes to issue
and sell to the underwriters named in Schedule II hereto (the “Underwriters”),
for whom you are acting as representatives (the “Representatives”), the
principal amount of its debt securities identified in Schedule I hereto (the
“Securities”), to be issued under the last supplemental indenture specified in
Schedule I hereto (the “Indenture”) between the Company and the Trustee
identified in such Schedule (the “Trustee”). If the firm or firms listed in
Schedule II hereto include only the Representatives listed in Schedule II
hereto, then the terms “Underwriters” and “Representatives” as used herein shall
each be deemed to refer to such firm or firms. The terms “you” and “your” as
used herein shall be deemed to refer to the Representatives.
     The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement, including a prospectus (the file number
of which is set forth in Schedule I hereto), on Form S-3, relating to securities
(the “Shelf Securities”), including the Securities, to be issued from time to
time by the Company. The registration statement as amended to the date of this
Agreement, including the information (if any) deemed to be part of the
registration statement at the time of effectiveness pursuant to Rule 430B under
the Securities Act of 1933, as amended (the “Securities Act”), is hereinafter
referred to as the “Registration Statement,” and the related prospectus covering
the Shelf Securities dated December 21, 2005 in the form first used to confirm
sales of the Securities (or in the form first made available to the Underwriters
by the Company to meet requests of purchasers pursuant to Rule 173 under the
Securities Act) is hereinafter referred to as the “Basic Prospectus.” The Basic
Prospectus, as supplemented by the prospectus supplement specifically relating
to the Securities in the form first used to confirm sales of the Securities (or
in the form first made available to the Underwriters by the Company to meet
requests of purchasers pursuant to Rule 173 under the Securities Act) is
hereinafter referred to as the “Prospectus,” and the term “preliminary
prospectus” means any preliminary form of the Prospectus. For purposes of this
Agreement, “free writing prospectus” has the meaning set forth in Rule 405 under
the Securities Act (which does not include communications not deemed a
prospectus pursuant to Rule 134 of the Securities Act and historical issuer
information meeting the requirements of Rule 433(e)(2) of the Securities Act)
and “Time of Sale Prospectus” means the Basic Prospectus, each preliminary
prospectus, and each free writing prospectus, if any, each identified in Basic
Schedule I hereto. As used herein, the terms “Registration Statement,” “Basic
Prospectus,” “preliminary prospectus,” “Time of Sale Prospectus” and
“Prospectus” shall include the documents, if any, incorporated by reference
therein.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
The terms “supplement,” “amendment,” and “amend” as used herein with respect to
the Registration Statement, the Basic Prospectus, the Time of Sale Prospectus,
any preliminary prospectus or free writing prospectus shall include all
documents subsequently filed by the Company with the Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are
deemed to be incorporated by reference therein.
     1. Representations and Warranties. The Company represents and warrants to
and agrees with each of the Underwriters that:
     (a) The Registration Statement has become effective; no stop order
suspending the effectiveness of the Registration Statement is in effect, and no
proceedings for such purpose are pending before or, to the knowledge of the
Company, threatened by the Commission. The Company is a well-known seasoned
issuer (as defined in Rule 405 under the Securities Act) eligible to use the
Registration Statement as an automatic shelf registration statement and the
Company has not received notice that the Commission objects to the use of the
Registration Statement as an automatic shelf registration statement pursuant to
Rule 401(g)(2) of the Securities Act.
     (b) (i) Each document, if any, filed or to be filed pursuant to the
Exchange Act and incorporated by reference in the Time of Sale Prospectus or the
Prospectus complied or will comply when so filed in all material respects with
the Exchange Act and the applicable rules and regulations of the Commission
thereunder, (ii) each part of the Registration Statement, when such part became
effective, did not contain, and each such part, as amended or supplemented, if
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (iii) the Registration Statement as of the
date hereof does not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (iv) the Registration Statement and the
Prospectus comply, and as amended or supplemented, if applicable, will comply in
all material respects with the Securities Act and the applicable rules and
regulations of the Commission thereunder, (v) the Time of Sale Prospectus does
not, and at the time of each sale of the Securities in connection with the
offering and at the Closing Date (as defined in Section 4), the Time of Sale
Prospectus, as then amended or supplemented by the Company, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (vi) the Prospectus does not
contain and, as amended or

2



--------------------------------------------------------------------------------



 



EXECUTION COPY
supplemented, if applicable, will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
except that the representations and warranties set forth in this paragraph do
not apply to (A) statements or omissions in the Registration Statement, the Time
of Sale Prospectus or the Prospectus, each as amended or supplemented, based
upon information relating to any Underwriter furnished to the Company in writing
by such Underwriter through the Representatives expressly for use therein or
(B) that part of the Registration Statement that constitutes the Statement of
Eligibility (Form T-1) under the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”), of the Trustee.
     (c) The Company is not an “ineligible issuer” in connection with the
offering pursuant to Rules 164, 405 and 433 under the Securities Act. Any free
writing prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act has been, or will be, filed with the Commission in
accordance with the requirements of the Securities Act and the applicable rules
and regulations of the Commission thereunder. Each free writing prospectus that
the Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or on behalf of or used or referred to by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. Except for the free writing prospectuses, if any,
identified in Schedule I hereto, and electronic road shows each furnished to you
before first use, the Company has not prepared, used or referred to, and will
not, without your prior consent, prepare, use or refer to, any free writing
prospectus.
     (d) The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the state of Delaware, has the
corporate power and authority to own its property and to conduct its business as
described in the Time of Sale Prospectus, Prospectus and Registration Statement
and is duly qualified to transact business and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property requires such qualification, except (i) to the extent that the failure
to be so qualified or be in good standing would not have a material adverse
effect on the business or result of operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”) and (ii) for
jurisdictions not recognizing the legal concepts of good standing or
qualification.

3



--------------------------------------------------------------------------------



 



EXECUTION COPY
     (e) Each domestic subsidiary of the Company has been duly organized, is
validly existing in good standing under the laws of the jurisdiction of its
organization, has the power and authority to own its property and to conduct its
business as described in the Time of Sale Prospectus and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except (i) to the extent that the failure to be so qualified or
be in good standing would not have a Material Adverse Effect on the Company and
its subsidiaries, taken as a whole and (ii) for jurisdictions not recognizing
the legal concepts of good standing or qualification. Except as set forth in the
Registration Statement, Time of Sale Prospectus and Prospectus, all of the
issued shares of capital stock, or equity interests, as applicable of each
subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable and (except (i) for directors’ qualifying shares
or foreign national qualifying capital stock, and (ii) as pledged to secure
indebtedness of the Company and/or its subsidiaries pursuant to credit
facilities, indentures and other instruments evidencing indebtedness as set
forth in the Exchange Act Reports of the Company, Registration Statement, Time
of Sale Prospectus and Prospectus and existing on the date hereof) are owned
directly by the Company, free and clear of all liens, encumbrances, equities or
claims.
     (f) This Agreement has been duly authorized, executed and delivered by the
Company.
     (g) The Indenture has been duly qualified under the Trust Indenture Act and
has been duly authorized, executed and, on the Closing Date will be, duly
delivered by, and will be a valid and binding agreement of, the Company,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and equitable
principles of general applicability.
     (h) The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Underwriters in accordance with the terms of this
Agreement will be valid and binding obligations of the Company, in each case
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and equitable principles of general applicability, and will be entitled to the
benefits of the Indenture.
     (i) The execution and delivery by the Company of, and the performance by
the Company of its obligations under, this Agreement, the Indenture and the
Securities will not contravene (i) any provision of the amended and restated
certificate of incorporation or the amended and restated by-laws of the Company,
(ii) or any agreement or other instrument binding upon the Company or any of its
subsidiaries that is material to the Company and its subsidiaries, taken as a
whole, (iii) or any applicable law or judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Company or any
subsidiary except that, in the case of clauses (ii) and (iii), for any
contravention that would not have a Material Adverse Effect on the Company.

4



--------------------------------------------------------------------------------



 



EXECUTION COPY
No consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by the Company of
its obligations under this Agreement, the Indenture, or the Securities, except
(x) for such consent, approvals, authorizations, orders or qualifications that
have been obtained or where failure to do so would not have a Material Adverse
Effect on the Company and (y) for the registration of the Securities under the
Securities Act, the qualification of the Indenture under the Trust Indenture Act
and such as may be required by the securities or Blue Sky laws of the various
states in connection with the offer and sale of the Securities.
     (j) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Prospectus.
     (k) There are no legal or governmental proceedings pending or, to the
knowledge of the Company, threatened to which the Company or any of its
subsidiaries is a party or to which any of the properties of the Company or any
of its subsidiaries is subject other than proceedings that are disclosed or
described in all material respects in the Registration Statement, Time of Sale
Prospectus, or the Prospectus and proceedings that are not expected to have a
Material Adverse Effect, and there are no statutes, regulations, contracts or
other documents that are required to be described in the Registration Statement,
Time of Sale Prospectus, or the Prospectus or to be filed as exhibits to the
Registration Statement that are not described in all material respects or filed,
or incorporated by reference as required.
     (l) Each preliminary prospectus supplement filed pursuant to Rule 424 under
the Securities Act, complied when so filed in all material respects with the
Securities Act and the applicable rules and regulations of the Commission
thereunder.
     (m) The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Prospectus will not be, required to register as an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.

5



--------------------------------------------------------------------------------



 



EXECUTION COPY
     (n) The Company and any subsidiary of the Company that is, or after giving
effect to the offering and sale of the Securities and the application of the
proceeds thereof as described in the Prospectus, will be, subject to regulation
under the Public Utility Holding Company Act of 2005 (“PUHCA”) as a “holding
company,” as such term is defined in PUHCA, will be exempt in accordance with 18
CFR § 366.3 from the accounting, record-retention and reporting requirements of
PUHCA.
     (o) Except as set forth in the Registration Statement, Time of Sale
Prospectus, or Prospectus, each subsidiary of the Company that is subject to
regulation as a “public utility” as such term is defined in the Federal Power
Act (“FPA”) and that makes sales of energy or capacity that are not pursuant to
a state regulatory authority’s implementation of PURPA (as defined below) has an
order from the Federal Energy Regulatory Commission, such order not subject to
any pending challenge, investigation, complaint, or other proceeding (other than
generic proceedings generally applicable in the industry) (i) authorizing such
subsidiary to engage in wholesale sales of electricity and, to the extent
permitted under its market-based rate tariff, other transactions at market-based
rates and (y) granting such waivers and blanket authorizations as are
customarily granted to entities with market-based rate authority, including
blanket authorizations to issue securities and to assume liabilities pursuant to
Section 204 of the FPA.
     (p) With respect to any subsidiary that owns a “Qualifying Facility” (“QF”)
as defined under the Public Utility Regulatory Policies Act and the current
rules and regulations promulgated thereunder (“PURPA”), such facility is a QF
under PURPA.
     (q) Except as disclosed in the Registration Statement, the Time of Sale
Prospectus, or Prospectus, and except for such matters as would not,
individually or in the aggregate, result in a Material Adverse Effect, the
Company and its subsidiaries (1) are conducting and have conducted their
businesses, operations and facilities in compliance with Environmental Laws (as
defined below); (2) have duly obtained, possess, maintain in full force and
effect, and have fulfilled and performed all of their obligations under any and
all permits, licenses or registrations required under Environmental Law
(“Environmental Permits”); (3) have not received any notice from a governmental
authority or any other third party alleging any violation of Environmental Law
or liability thereunder; (4) are not subject to any pending or, to the best
knowledge of the Company or any of its subsidiaries, threatened claim in writing
or other legal proceeding under any Environmental Laws against the Company or
any of its subsidiaries; and (5) do not have knowledge of any applicable
Environmental Laws, or any unsatisfied conditions in an Environmental Permit,
that, individually or in the aggregate, can reasonably be expected to require
any material capital expenditures for either the installation of new pollution
control equipment, or a switch in a project’s fuel or any other material
modification of current operations in order to maintain the Company’s or the
subsidiaries’ compliance with Environmental Law.

6



--------------------------------------------------------------------------------



 



EXECUTION COPY
As used in this paragraph, “Environmental Laws” means any and all applicable
foreign, federal, state and local laws and regulations, or any enforceable
administrative or judicial interpretation thereof, relating to pollution or the
protection of human health or the environment, including, without limitation,
those relating to (i) emissions, discharges or releases of Hazardous Substances
into ambient air, surface water, groundwater or land, (ii) the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
release, transport or handling of, or exposure to, Hazardous Substances,
(iii) the protection of wildlife or endangered or threatened species, or
(iv) the investigation, remediation or cleanup of any Hazardous Substances. As
used in this paragraph, “Hazardous Substances” means pollutants, contaminants,
hazardous substances, materials or wastes, petroleum, petroleum products and
their breakdown constituents, or any other chemical substance regulated under
Environmental Laws.
     2. Agreements to Sell and Purchase. The Company hereby agrees to sell to
the several Underwriters, and each Underwriter, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amounts of Securities set forth in Schedule II
hereto opposite its name at the purchase price set forth in Schedule I hereto.
     3. Public Offering. The Company is advised by you that the Underwriters
propose to make a public offering of their respective portions of the Securities
as soon after this Agreement has become effective as in your judgment is
advisable. The Company is further advised by you that the Securities are to be
offered to the public upon the terms set forth in the Time of Sale Prospectus.
     4. Payment and Delivery. Payment for the Underwriters’ Securities shall be
made by wire transfer in immediately available funds, or other funds immediately
available in New York City on the closing date and time set forth in Schedule I
hereto, or at such other time on the same or such other date, not later than the
fifth business day thereafter, as may be designated by you in writing. The time
and date of such payment are hereinafter referred to as the “Closing Date.”
     Payment for the Securities shall be made against delivery to you on the
Closing Date for the respective accounts of the several Underwriters of the
Securities registered in such names and in such denominations as you shall
request in writing not less than two business day prior to the Closing Date,
with any transfer taxes payable in connection with the transfer of the
Securities to the Underwriters duly paid, against payment of the purchase price
therefor.

7



--------------------------------------------------------------------------------



 



EXECUTION COPY
     The Company hereby confirms its engagement of Merrill Lynch, Pierce, Fenner
& Smith Incorporated as, and Merrill Lynch, Pierce, Fenner & Smith Incorporated
hereby confirms its agreement with the Company to render services as, a
“qualified independent underwriter” within the meaning of Rule 2720 of the
Conduct Rules of the National Association of Securities Dealers, Inc. with
respect to the offering and sale of the Securities. Merrill Lynch, Pierce,
Fenner & Smith Incorporated, solely in its capacity as qualified independent
underwriter and not otherwise, is referred to herein as the “Independent
Underwriter.”
     5. Conditions to the Underwriters’ Obligations. The several obligations of
the Underwriters are subject to the following conditions:
     (a) Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date:
     (i) there shall not have occurred any downgrading, nor shall the Company
have received any notice from any “nationally recognized statistical rating
organization,” as such term is defined for purposes of Rule 436(g)(2) under the
Securities Act of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of the securities of the Company or any
of its subsidiaries or in the rating outlook for the Company; and
     (ii) there shall not have occurred any change, or any development involving
a prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Prospectus that, in the judgment
of the Representatives, is material and adverse and that makes it, in the
judgment of the Representatives, impracticable or inadvisable to proceed with
the offer, sale and delivery of the securities, or market the Securities on the
terms and in the manner contemplated in the this agreement and Time of Sale
Prospectus.
     (b) The Underwriters shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Company, to the
effect set forth in Section 5(a)(i) above and to the effect that the
representations and warranties of the Company contained in this Agreement that
are not qualified by materiality are true and correct in all material respects,
and that the representations and warranties of the Company contained in this
Agreement that are qualified by materiality are true and correct, in each case,
as of the Closing Date, and that the Company has complied in all material
respects with all of the agreements and satisfied all of the conditions on its
part to be performed or satisfied hereunder on or before the Closing Date.

8



--------------------------------------------------------------------------------



 



EXECUTION COPY
     The officer signing and delivering such certificate may rely upon the best
of his or her knowledge as to proceedings threatened.
     (c) The Underwriters shall have received on the Closing Date an opinion and
a negative assurance letter of Kirkland & Ellis LLP, outside counsel for the
Company, dated the Closing Date, to the effect set forth on Schedule III.
Additionally, Tim O’Brien, General Counsel of the Company, and other local
counsel of the Company shall provide opinions, dated the Closing Date, as the
Representatives shall reasonably request.
     (d) The Underwriters shall have received on the Closing Date an opinion and
a negative assurance letter of Latham & Watkins LLP, counsel for the
Underwriters, dated the Closing Date to the effect set forth on Schedule III.
     (e) The Underwriters shall have received, on each of the date hereof and
the Closing Date, a letter dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Underwriters, from KPMG
LLP and PricewaterhouseCoopers LLP, independent public accountants, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in the Registration Statement, the Time
of Sale Prospectus and the Prospectus; provided that the letter delivered on the
Closing Date shall use a “cut-off date” not earlier than the date hereof.
     6. Covenants of the Company. The Company covenants with each Underwriter as
follows:
     (a) To furnish to the Representatives, without charge, a conformed copy of
the Registration Statement (without exhibits thereto) and to deliver to each of
the Underwriters during the period mentioned in Section 6(f) below, as many
copies of the Time of Sale Prospectus, the Prospectus, any documents
incorporated therein by reference therein and any supplements and amendments
thereto or to the Registration Statement as the Representatives may reasonably
request; provided, that the Company shall not be required to furnish copies of
the Prospectus if the conditions of Rule 172(c) under the Securities Act are
satisfied by the Company.
     (b) Before amending or supplementing the Registration Statement, the Time
of Sale Prospectus or the Prospectus, to furnish to the Representatives a copy
of each such proposed amendment or supplement and not to file any such proposed
amendment or supplement to which the Representatives reasonably object.

9



--------------------------------------------------------------------------------



 



EXECUTION COPY
     (c) To furnish to the Representatives a copy of each proposed free writing
prospectus to be prepared by or on behalf of, used by, or referred to by the
Company and not to use or refer to any proposed free writing prospectus to which
the Representatives reasonably object.
     (d) Not to take any action that would result in an Underwriter or the
Company being required to file with the Commission pursuant to Rule 433(d) under
the Securities Act a free writing prospectus prepared by or on behalf of the
Underwriters that the Underwriters otherwise would not have been required to
file thereunder. For the avoidance of doubt, this paragraph (d) shall not be
applicable to the November 8 Issuer FWP (as defined below).
     (e) If the Time of Sale Prospectus is being used to solicit offers to buy
the Securities at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which the
Time of Sale Prospectus would include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances, not
misleading, or if any event shall occur or condition exist as a result of which,
in the reasonable opinion of counsel for the Underwriters or counsel for the
Company, the Time of Sale Prospectus conflicts with the information contained in
the Registration Statement then on file, or if, in the reasonable opinion of
counsel for the Underwriters or counsel for the Company, it is necessary to
amend or supplement the Time of Sale Prospectus to comply with applicable law,
forthwith to prepare, file with the Commission and furnish, at its own expense,
to the Underwriters and to any dealer upon request, either amendments or
supplements to the Time of Sale Prospectus so that either the statements in the
Time of Sale Prospectus as so amended or supplemented will not, in the light of
the circumstances when delivered to a prospective purchaser, be misleading or so
that the Time of Sale Prospectus, as amended or supplemented, will no longer
conflict with the Registration Statement, or so that the Time of Sale
Prospectus, as amended or supplemented, will comply with applicable law.
     (f) If, during such period after the first date of the public offering of
the Securities as in the reasonable opinion of counsel for the Underwriters the
Prospectus (or in lieu thereof the notice referred to in Rule 173(a) under the
Securities Act) is required by law to be delivered in connection with sales by
an Underwriter or dealer, any event shall occur or condition exist as a result
of which, in the reasonable opinion of counsel for the Underwriters or counsel
for the Company, the Prospectus would include any untrue statement of a material

10



--------------------------------------------------------------------------------



 



EXECUTION COPY
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances when
the Prospectus (or in lieu thereof the notice referred to in Rule 173(a) under
the Securities Act) is delivered to a purchaser, not misleading, or if, in the
reasonable opinion of counsel for the Underwriters or counsel for the Company,
it is necessary to amend or supplement the Prospectus to comply with applicable
law, forthwith to prepare, file with the Commission and furnish, at its own
expense, to the Underwriters and to the dealers (whose names and addresses you
will furnish to the Company) to which Securities may have been sold by you on
behalf of the Underwriters and to any other dealers upon request, either
amendments or supplements to the Prospectus so that either the statements in the
Prospectus as so amended or supplemented will not, in the light of the
circumstances when the Prospectus (or in lieu thereof the notice referred to in
Rule 173(a) under the Securities Act) is delivered to a purchaser, be misleading
or so that the Prospectus, as amended or supplemented, will comply with
applicable law; provided, that the Company shall not be required to furnish
copies of the Prospectus if the conditions of Rule 172(c) under the 1933 Act are
satisfied by the Company.
     (g) To use its reasonable best efforts to qualify the Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions as you
shall reasonably request; provided, however, that nothing contained herein shall
require the Company to qualify to do business in any jurisdiction, to execute a
general consent to service of process in any state or to subject itself to
taxation in any jurisdiction in which it is otherwise not so subject.
     (h) To make generally available to the Company’s security holders and to
the Representatives as soon as practicable an earning statement covering a
period of at least twelve months beginning with the first fiscal quarter of the
Company occurring after the date of this Agreement which shall satisfy the
provisions of Section 11(a) of the Securities Act and the rules and regulations
of the Commission thereunder.
     (i) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid the
costs and expenses relating to the following matters: (i) the fees,
disbursements and expenses of the Company’s counsel and the Company’s
accountants in connection with the registration and delivery of the Securities
under the Securities Act and all other fees or expenses in connection with the
preparation and filing of the Registration Statement, any preliminary
prospectus, the Time of Sale Prospectus, the Prospectus, any free writing
prospectus prepared by or on behalf of, used by, or referred to by the Company
and amendments and supplements to any of the foregoing, including the filing
fees payable to the Commission relating

11



--------------------------------------------------------------------------------



 



EXECUTION COPY
to the Securities (within the time required by Rule 456 (b)(1), if applicable),
all printing costs associated therewith, and the mailing and delivering of
copies thereof to the Underwriters and dealers, in the quantities hereinabove
specified, (ii) all costs and expenses related to the transfer and delivery of
the Securities to the Underwriters, including any transfer or other taxes
payable thereon, (iii) the cost of printing or producing any Blue Sky or legal
investment memorandum in connection with the offer and sale of the Securities
under state securities laws and all expenses in connection with the
qualification of the Securities for offer and sale under state securities laws
as provided in Section 6(f) hereof, including filing fees and the reasonable
fees and disbursements of counsel for the Underwriters in connection with such
qualification and in connection with the Blue Sky or legal investment
memorandum, which shall be $10,000 in the aggregate for this offering and the
concurrent offerings by the Company of its common stock and mandatory
convertible preferred stock, (iv) any fees charged by the rating agencies for
the rating of the Securities, (v) the cost of the preparation, issuance and
delivery of the Securities, (vi) the costs and charges of any trustee, transfer
agent, registrar or depositary, (vii) the document production charges and
expenses associated with printing this Agreement and (viii) all other costs and
expenses incident to the performance of the obligations of the Company hereunder
for which provision is not otherwise made in this Section; provided however that
any costs and expenses of the Company relating to investor presentations on any
“road show” undertaken in connection with the marketing or the offering of the
Securities, including, without limitation, expenses associated with the
preparation or dissemination of any electronic road show, expenses associated
with the production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show, shall be paid or caused to be paid by the Underwriters. It is understood,
however, that except as provided in this Section, Section 8 entitled “Indemnity
and Contribution,” and the last paragraph of Section 10 below, the Underwriters
will pay all of their costs and expenses, including fees and disbursements of
their counsel, transfer taxes payable on resale of any of the Securities by them
and any advertising expenses connected with any offers they may make.
     (j) To prepare the issuer free writing prospectus (as defined in Rule 433
promulgated under the Securities Act) attached hereto as Exhibit A (the
“November 8 Issuer FWP”) and to file such November 8 Issuer FWP on November 8,
2006 as soon as reasonably practicable.
     (k) If the third anniversary of the initial effective date of the
Registration Statement occurs before all the Securities have been sold by the
Underwriters, prior to the third anniversary to file a new shelf registration
statement and to take any other action necessary to permit the public offering
of the Securities to continue without interruption; references herein to the
Registration Statement shall include the new registration statement declared
effective by the Commission.

12



--------------------------------------------------------------------------------



 



EXECUTION COPY
     (l) During the period beginning on the date hereof and continuing to and
including the Closing Date, not to offer, sell, contract to sell or otherwise
dispose of any debt securities of the Company or warrants to purchase or
otherwise acquire debt securities of the Company substantially similar to the
Securities (other than (i) the Securities, (ii) commercial paper issued in the
ordinary course of business or (iii) securities or warrants permitted with the
prior written consent of the Representatives, provided that nothing in this
paragraph (l) shall be construed as a limitation on the Company’s ability to
consummate, or prevent the Company from consummating the transactions as
described in the Time of Sale Prospectus and the Final Prospectus under the
heading “The Transactions.”
     7. Covenant of the Underwriters. Each Underwriter severally covenants with
the Company not to take any action that would result in the Company being
required to file with the Commission under Rule 433(d) a free writing prospectus
prepared by or on behalf of such Underwriter that otherwise would not be
required to be filed by the Company thereunder, but for the action of the
Underwriter. For the avoidance of doubt, this Section 7 shall not restrict the
dissemination by the Underwriters of the November 8 Issuer FWP.
     8. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Underwriter, each person, if any, who controls any Underwriter
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act and each affiliate of any Underwriter within the meaning of
Rule 405 under the Securities Act (provided that the Company’s indemnification
obligation shall not extend to any free writing prospectus required to be filed
by the Company due to an Underwriter’s breach of Section 7) from and against any
and all losses, claims, damages and liabilities (including, without limitation,
any legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or any amendment thereof, any preliminary prospectus, the Time of Sale
Prospectus, any free writing prospectus that the Company has filed, or is
required to file, pursuant to Rule 433(d) under the Securities Act or the
Prospectus or any amendment or supplement thereto (if the Company furnished any
amendments or supplements thereto), or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, (i) with respect to the Registration
Statement or

13



--------------------------------------------------------------------------------



 



EXECUTION COPY
any amendment thereof, not misleading, and (ii) with respect to any preliminary
prospectus, the Time of Sale Prospectus, any free writing prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or the Prospectus or any amendment or supplement thereto (if the
Company furnished any amendments or supplements thereto), not misleading in
light of the circumstances under which they were made, except in each case
insofar as such losses, claims, damages or liabilities are caused by any such
untrue statement or omission or alleged untrue statement or omission based upon
information relating to any Underwriter furnished to the Company in writing by
such Underwriter through the Representatives expressly for use therein.
     (b) Each Underwriter agrees, severally and not jointly, to indemnify and
hold harmless the Company, its directors, its officers who sign the Registration
Statement and each person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the foregoing indemnity from the Company to such Underwriter,
but only with reference to information relating to such Underwriter furnished to
the Company in writing by such Underwriter through the Representatives expressly
for use in the Registration Statement, any preliminary prospectus, the Time of
Sale Prospectus, any other free writing prospectus that the Company has filed,
or is required to file, pursuant to Rule 433(d) under the Securities Act or the
Prospectus or any amendment or supplement thereto.
     (c) In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel chosen by the indemnifying party and
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others entitled to indemnification pursuant to this section 9 the
indemnifying party may designate in such proceeding and shall pay the reasonably
incurred fees and expenses of such counsel related to such proceeding as
incurred. In any such proceeding, any indemnified party shall have the right to
retain its own counsel, but the reasonably incurred fees and expenses of such
counsel shall be at the expense of such indemnified party unless (i) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel or (ii) the named parties to any such proceeding
(including any impleaded parties) include both the indemnifying party and the
indemnified party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is understood and agreed that the indemnifying party shall not, in connection
with

14



--------------------------------------------------------------------------------



 



EXECUTION COPY
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonably incurred fees and expenses of more than one separate firm (in
addition to any local counsel) for all such indemnified parties and that all
such reasonably incurred fees and expenses shall be reimbursed as they are
incurred. Such firm shall be designated in writing by the Representatives in the
case of parties indemnified pursuant to Section 8(a), and by the Company, in the
case of parties indemnified pursuant to Section 8(b). The indemnifying party
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.
     (d) To the extent the indemnification provided for in Section 8(a) or
Section 8(b) is unavailable to an indemnified party or insufficient in respect
of any losses, claims, damages or liabilities referred to therein, then each
indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party or parties on the one hand and the
indemnified party or parties on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative benefits
received by the Company on the one hand and the Underwriters on the other hand
in connection with the offering of the Securities shall be deemed to be in the
same respective proportions as the net proceeds (before deducting expenses)
received by the Company from the sale of Securities and the total underwriting
discounts and commissions received by the Underwriters in connection therewith,
in each case as set forth in the table on the cover page of the Prospectus bear
to the aggregate offering price of the Securities. The relative fault of the
Company on the one hand and the Underwriters on the other hand shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The
Underwriters’ respective obligations to contribute pursuant to this Section 8
are several in proportion to the respective principal amounts of Securities they
have purchased hereunder, and not joint.

15



--------------------------------------------------------------------------------



 



EXECUTION COPY
     (e) The Company and the Underwriters agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no
Underwriter shall be required to contribute any amount in excess of the amount
by which the total price at which the Securities underwritten by it and
distributed to the public were offered to the public exceeds the amount of any
damages that such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The remedies provided
for in this Section 8 are not exclusive and shall not limit any rights or
remedies which may otherwise be available to any indemnified party at law or in
equity.
     (f) The indemnity and contribution provisions contained in this Section 8
and the representations, warranties and other statements of the Company
contained in this Agreement shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Underwriter, any person controlling any Underwriter or
any affiliate of any Underwriter or by or on behalf of the Company, its officers
or directors or any person controlling the Company and (iii) acceptance of and
payment for any of the Securities.
     (g) In addition to and without limitation or duplication of the Company’s
obligation to indemnify Merrill Lynch, Pierce, Fenner & Smith Incorporated as an
Underwriter, the Company also agrees to indemnify and hold harmless the
Independent Underwriter, its Affiliates and Selling Agents and each person, if
any, who controls the Independent Underwriter within the meaning of Section 15
of the 1933 Act or Section 20 of the 1934 Act, from and against any and all
loss, liability, claim, damage and expense whatsoever, as incurred, incurred
solely as a result of the Independent Underwriter’s participation as a
“qualified independent underwriter” within the meaning of Rule 2720 of the
Conduct Rules of the National Association of Securities Dealers, Inc. in
connection with the offering of the Securities.

16



--------------------------------------------------------------------------------



 



EXECUTION COPY
If indemnity is sought pursuant to this section 8(g), then, in addition to the
fees and expenses of such counsel for the indemnified parties, the indemnifying
party shall be liable for the reasonable fees and expenses of not more than one
counsel (in addition to any local counsel) separate from its own counsel and
that of the other indemnified parties for the Independent Underwriter in its
capacity as a “qualified independent underwriter” and all persons, if any, who
control the Independent Underwriter within the meaning of Section 15 of the 1933
Act or Section 20 of 1934 Act in connection with any one action or separate but
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances if, in the reasonable judgment of the
Independent Underwriter, there may exist a conflict of interest between the
Independent Underwriter and the other indemnified parties. Any such separate
counsel for the Independent Underwriter and such control persons of the
Independent Underwriter shall be designated in writing by the Independent
Underwriter.
     9. Termination. The Underwriters may terminate this Agreement by notice
given by the Representatives to the Company, if after the execution and delivery
of this Agreement and prior to the Closing Date (i) trading generally shall have
been suspended or materially limited on, or by, as the case may be, any of the
New York Stock Exchange or the Nasdaq National Market, (ii) trading of any
securities of the Company shall have been suspended on the New York Stock
Exchange, (iii) a material disruption in securities settlement, payment or
clearance services in the United States shall have occurred, (iv) any moratorium
on commercial banking activities shall have been declared by Federal or New York
State authorities or (v) there shall have occurred any outbreak or escalation of
hostilities, or any change in financial markets or any calamity or crisis that,
in your judgment, is material and adverse and which, singly or together with any
other event specified in this clause (v), makes it, in the Representatives
judgment, impracticable or inadvisable to proceed with the offer, sale or
delivery of the Securities on the terms and in the manner contemplated in the
Time of Sale Prospectus or the Prospectus.
     10. Effectiveness; Defaulting Underwriters. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

17



--------------------------------------------------------------------------------



 



EXECUTION COPY
     If, on the Closing Date, any one or more of the Underwriters shall fail or
refuse to purchase Securities that it has or they have agreed to purchase
hereunder on such date, and the aggregate principal amount of Securities which
such defaulting Underwriter or Underwriters agreed but failed or refused to
purchase is not more than one-tenth of the aggregate principal amount of the
Securities to be purchased on such date, the other Underwriters shall be
obligated severally in the proportions that the principal amount of Securities
set forth opposite their respective names in Schedule II bears to the aggregate
principal amount of Securities set forth opposite the names of all such
non-defaulting Underwriters, or in such other proportions as you may specify, to
purchase the Securities which such defaulting Underwriter or Underwriters agreed
but failed or refused to purchase on such date; provided that in no event shall
the principal amount of Securities that any Underwriter has agreed to purchase
pursuant to this Agreement be increased pursuant to this Section 10 by an amount
in excess of one-ninth of such principal amount of Securities without the
written consent of such Underwriter. If, on the Closing Date, any Underwriter or
Underwriters shall fail or refuse to purchase Securities and the aggregate
principal amount of Securities with respect to which such default occurs is more
than one-tenth of the aggregate principal amount of Securities to be purchased
on such date, and arrangements satisfactory to you and the Company for the
purchase of such Securities are not made within 36 hours after such default,
this Agreement shall terminate without liability on the part of any
non-defaulting Underwriter or the Company. In any such case either you or the
Company shall have the right to postpone the Closing Date, but in no event for
longer than seven days, in order that the required changes, if any, in the
Registration Statement, in the Time of Sale Prospectus, in the Prospectus or in
any other documents or arrangements may be effected. Any action taken under this
paragraph shall not relieve any defaulting Underwriter from liability in respect
of any default of such Underwriter under this Agreement.
     If this Agreement shall be terminated by the Underwriters, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement (other than by
reason of a default by any of the Underwriters described in the preceding
paragraph), or if for any reason the Company shall be unable to perform its
obligations under this Agreement the Company will reimburse the Underwriters or
such Underwriters as have so terminated this Agreement with respect to
themselves, severally, through the Representatives for all out-of-pocket
expenses (including the reasonable fees and disbursements of their counsel)
reasonably incurred by such Underwriters in connection with this Agreement or
the offering contemplated hereunder.
     11. Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Underwriters with
respect to the preparation of any preliminary prospectus, the Time of Sale
Prospectus, the Prospectus, the conduct of the offering, and the purchase and
sale of the Securities.

18



--------------------------------------------------------------------------------



 



EXECUTION COPY
     (b) The Company acknowledges that in connection with the offering of the
Securities: (i) the Underwriters have acted at arms length, are not agents of,
and owe no fiduciary duties to, the Company or any other person, (ii) the
Underwriters owe the Company only those duties and obligations set forth in this
Agreement and prior written agreements (to the extent not superseded by this
Agreement), if any, and (iii) the Underwriters may have interests that differ
from those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Underwriters arising from an
alleged breach of fiduciary duty in connection with the offering of the
Securities.
     12. Counterparts. This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
     13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.
     14. Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.
     15. Notices. All communications hereunder shall be in writing and effective
only upon receipt and if to the Underwriters shall be delivered, mailed or sent
to you at the address set forth in Schedule I hereto; and if to the Company
shall be delivered, mailed or sent to the address set forth in Schedule I
hereto.

19



--------------------------------------------------------------------------------



 



                      Very truly yours,    
 
                    NRG ENERGY, INC.    
 
               
 
  By:   /s/ Clint Freeland                  
 
      Name:   Clint Freeland    
 
      Title:   Vice President and Treasurer    

     
 
             GUARANTORS:
 
   
 
  Arthur Kill Power LLC
 
  Astoria Gas Turbine Power LLC
 
  Berrians I Gas Turbine Power LLC
 
  Big Cajun II Unit 4 LLC
 
  Cabrillo Power I LLC
 
  Cabrillo Power II LLC
 
  Chickahominy River Energy Corp.
 
  Commonwealth Atlantic Power LLC
 
  Conemaugh Power LLC
 
  Connecticut Jet Power LLC
 
  Devon Power LLC
 
  Dunkirk Power LLC
 
  Eastern Sierra Energy Company
 
  El Segundo Power, LLC
 
  El Segundo Power II LLC
 
  GCP Funding Company, LLC
 
   
 
  Hanover Energy Company
 
   
 
  Hoffman Summit Wind Project, LLC
 
  Huntley IGCC LLC
 
  Huntley Power LLC
 
  Indian River IGCC LLC
 
  Indian River Operations Inc.
 
  Indian River Power LLC
 
  James River Power LLC
 
  Kaufman Cogen LP
 
  Keystone Power LLC
 
  Lake Erie Properties Inc.
 
  Long Beach Generation LLC
 
   
 
  Louisiana Generating LLC
 
   
 
  Middletown Power LLC

 



--------------------------------------------------------------------------------



 



     
 
  Montville IGCC LLC
 
  Montville Power LLC
 
  NEO California Power LLC
 
  NEO Chester-Gen LLC
 
  NEO Corporation
 
  NEO Freehold-Gen LLC
 
  NEO Landfill Gas Holdings Inc.
 
  NEO Power Services Inc.
 
  New Genco GP, LLC
 
  New Genco LP, LLC
 
  Norwalk Power LLC
 
  NRG Affiliate Services Inc.
 
  NRG Arthur Kill Operations Inc.
 
  NRG Asia-Pacific, Ltd.
 
  NRG Astoria Gas Turbine Operations Inc.
 
  NRG Bayou Cove LLC
 
  NRG Cabrillo Power Operations Inc.
 
  NRG Cadillac Operations Inc.
 
  NRG California Peaker Operations LLC
 
  NRG Connecticut Affiliate Services Inc.
 
  NRG Devon Operations Inc.
 
  NRG Dunkirk Operations Inc.
 
  NRG El Segundo Operations Inc.
 
  NRG Generation Holdings, Inc.
 
  NRG Huntley Operations Inc.
 
  NRG International LLC
 
  NRG Kaufman LLC
 
  NRG Mesquite LLC
 
  NRG MidAtlantic Affiliate Services Inc.
 
  NRG Middletown Operations Inc.
 
  NRG Montville Operations Inc.
 
  NRG New Jersey Energy Sales LLC
 
   
 
  NRG New Roads Holdings LLC
 
   
 
  NRG North Central Operations Inc.
 
  NRG Northeast Affiliate Services Inc.
 
  NRG Norwalk Harbor Operations Inc.
 
  NRG Operating Services, Inc.
 
  NRG Oswego Harbor Power Operations Inc.
 
  NRG Power Marketing Inc.

2



--------------------------------------------------------------------------------



 



     
 
  NRG Rocky Road LLC
 
  NRG Saguaro Operations Inc.
 
  NRG South Central Affiliate Services Inc.
 
  NRG South Central Generating LLC
 
  NRG South Central Operations Inc.
 
  NRG South Texas LP
 
  NRG Texas LLC
 
   
 
  NRG Texas LP
 
   
 
  NRG West Coast LLC
 
  NRG Western Affiliate Services Inc.
 
  Oswego Harbor Power LLC
 
  Padoma Wind Power, LLC
 
  Saguaro Power LLC
 
  San Juan Mesa Wind Project II, LLC
 
  Somerset Operations Inc.
 
  Somerset Power LLC
 
  Texas Genco Financing Corp.
 
  Texas Genco GP, LLC
 
  Texas Genco Holdings, Inc.
 
  Texas Genco LP, LLC
 
  Texas Genco Operating Services, LLC
 
   
 
  Texas Genco Services, LP
 
   
 
  Vienna Operations Inc.
 
   
 
  Vienna Power LLC
 
   
 
  WCP (Generation) Holdings LLC
 
   
 
  West Coast Power LLC

             
 
  By:   /s/ Clint Freeland 
 
           
 
  Name:   Clint Freeland    
 
  Title:   Authorized Signatory    

3



--------------------------------------------------------------------------------



 



          Accepted as of the date hereof    
 
        MERRILL LYNCH, PIERCE, FENNER &     SMITH INCORPORATED    
 
       
By:
  /s/ Richard C. Stoddard     
 
 
 
Name: Richard C. Stoddard    
 
  Title:   Managing Director
 
        MORGAN STANLEY & CO. INCORPORATED    
 
       
By:
  /s/ Todd J. Singer 
 
 
 
Name: Todd J. Singer    
 
  Title:   Executive Director Acting severally on behalf of themselves and    
 
  the several Underwriters named in    
 
  Schedule II hereto    

4



--------------------------------------------------------------------------------



 



SCHEDULE I

             
Representatives:
           
      Merrill Lynch, Pierce,
           
          Fenner & Smith Incorporated, and
           
 
           
      Morgan, Stanley & Co.
           
           Incorporated
           
Indentures:
  Base Indenture to be dated as of        
 
  February 2, 2006 between the Company        
 
  and the Trustee, as supplemented by        
 
  the Supplemental Indenture, to be        
 
  dated February 2, 2006 and as        
 
  further supplemented by the        
 
  Supplemental Indenture relating to        
 
  the Securities, to be dated November        
 
  21, 2006.        
 
           
Trustee:
  Law Debenture Trust Company of New        
 
  York        
 
           
Registration Statement File No.:
  333-130549        

                 
Time of Sale Prospectus
  1.   Prospectus dated December 21,        
 
      2005 relating to the Shelf        
 
      Securities        
 
               
 
  2.   the Preliminary Prospectus        
 
      Supplement, dated November 6, 2006        
 
      relating to the Securities        
 
               
 
  3.   the November 8 Issuer FWP        
 
               
 
  4.   the Company’s road show with        
 
      respect to the offering that        
 
      constitutes a written communication        
 
      pursuant to Rule 433 promulgated        
 
      under the Securities Act of 1933, as        
 
      amended        
 
                Securities to be purchased:   7.375% Senior Notes Due 2017      
 

I-1



--------------------------------------------------------------------------------



 



             
Aggregate Principal Amount:
  $1,100 million        
 
           
Purchase Price:
  100% of the principal amount of the        
 
  Securities, plus accrued interest,        
 
  if any, from November 8, 2006        
 
           
Maturity:
           
 
           
7.375% Senior Notes Due 2017
  January 15, 2017        
 
           
Interest Rate:
           
 
           
Coupon:
  7.375%        
 
           
Yield:
  7.375%        
 
           
Interest Payment Dates:
           
 
           
7.375% Senior Notes Due 2017
  January 15 and July 15 commencing        
 
  July 15, 2007        
 
           
Closing Date and Time:
  November 21, 2006, 9:00 a.m.        
 
           
Closing Location:
  Latham & Watkins LLP        
 
  885 Third Avenue        
 
  New York, NY 10022        
 
           
Address for Notices to Underwriters:
  Merrill Lynch, Pierce, Fenner &        
 
  Smith Incorporated        
 
  4 World Financial Center        
 
  New York, New York 10080        
 
           
 
  Morgan Stanley & Co. Incorporated        
 
  1585 Broadway        
 
  New York, New York 10036        
 
           
Address for Notices to the Company:
  NRG Energy, Inc.        
 
  211 Carnegie Center        
 
  Princeton, NJ 08540-6213        

2



--------------------------------------------------------------------------------



 



SCHEDULE II

              7.375% Senior Notes   Underwriter   Due 2017  
Merrill Lynch, Pierce, Fenner & Smith Incorporated
  $ 770,000,000  
Morgan Stanley & Co. Incorporated
    330,000,000  
 
       
 
     
Total
  $ 1,100,000,000  
 
     

II-1